DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Under the Brief Description of the Drawings, only Figure 4 is mentioned; however, in the drawings there are Figures 4a, 4b.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: para 0035, 0070, it appears as if the {b1, b2} should be  b sub 1 and b sub 2.
Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims filed 10/9/2019 were numbered as claims 1 thru 5.
Claims filed 7/16/2020 were numbered as claims 1 thru 6.
Claims filed 7/16/2020 were numbered as claims 1-3, claim 4 canceled then claims 5-6.
The examiner’s office action (5/26/2021) inadvertently referenced claims 1-3, 5-6 as claims 1-5.

Applicant should resubmit amendment of 8/20/2021 retaining claims 1-3 as is.  Addressing claim 4 as (canceled).  Renumbering claims 4 and 5 as claims 5 and 6.
Allowable Subject Matter
Claims 1-3, 5-6 are allowed (please note renumbering of claims above).
Conclusion
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
11/20/2021